Title: To Thomas Jefferson from John Brown Cutting, 23 September 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London Sepr 23d 1788
          
          I am but this moment returned from an excursion into the Country which has occupied me almost ever since I wrote You on tuesday last. I hope You did not think the parcel too large which I then forwarded. The New York packet brought nothing so interesting or so recent.
          I now inclose You two Philadelphia Newspapers which I have just received from a gentleman who was a respectable member of the general Convention which framed the constitution lately ratified by eleven of the states. He says they will inform me “of  an unfortunate dispute between the supreme judicial court and Mr. Oswald the Printer. The Court have ventured to put in practice the doctrine of attachment. The manner in which the chief Justice does business heightens the offensiveness of the measure. Petitions are signing, one to Council to pardon Oswald, another to the legislature to remove the Judges (which by the bye they can not do.) In fine there is a ferment excited here, nor do I forsee when it will subside or how it may terminate.”
          Mr. Parker will read you a single sentence concerning the right disposition entertain’d by our neighbours on the Missisippi, or rather by the government of their nation. You may rely upon the authenticity of the paragraph.
          By the next post I wish I may have occasion to be more prolix. Meanwhile I am with much consideration and attachment Your Most Obedt Sert,
          
            
              John Brown Cutting
            
          
        